                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                               IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   PATRINA HARRISON,                                            No. C 18-07824 WHA
                                                                         10                  Plaintiff,
                                                                         11
United States District Court




                                                                                v.                                                         ORDER ON MOTION
                                                                                                                                           TO DISMISS
                               For the Northern District of California




                                                                         12   WELLS FARGO BANK, N.A. and
                                                                         13   NICHOLAS PACUMIO,

                                                                         14                  Defendants.
                                                                                                                              /
                                                                         15
                                                                         16                                          INTRODUCTION

                                                                         17          In this race-discrimination action, defendants move to dismiss pro se plaintiff’s

                                                                         18   complaint against a bank. For the reasons stated below, the motion is GRANTED IN PART AND

                                                                         19   DENIED IN PART.

                                                                         20                                             STATEMENT

                                                                         21          The following facts, taken from the complaint, are assumed to be true for purposes of

                                                                         22   the present motion. Pro se plaintiff Patrina Harrison has been a customer of defendant Wells

                                                                         23   Fargo Bank, N.A. since 1991 and “has conducted all of her financial proceedings with [that]

                                                                         24   establishment.” At the time of the incident giving rise to the instant action, plaintiff was

                                                                         25   applying for a federal home loan with Wells Fargo as a first time home buyer (Dkt. No. 1 at 3).

                                                                         26          On June 18, 2018, plaintiff visited the Wells Fargo branch located at 1183 Ocean

                                                                         27   Avenue, San Francisco, to review the status of her federal home loan application and make a

                                                                         28   deposit to her business checking account. When plaintiff took a seat to show necessary
                                                                              documentation the banker, defendant Nicholas Pacumio, the branch manager, asked plaintiff
                                                                          1    “what are you doing” and told her to “get out, you’re black!” Pacumio then turned to another
                                                                          2    customer — an “Asian woman” who had entered the bank at the same time as plaintiff —
                                                                          3    offered her a water bottle, escorted her to a teller desk, and helped her with her transaction (Dkt.
                                                                          4    No. 1 at 1).
                                                                          5                In December 2018, plaintiff filed the instant action seeking $10 million. She alleges that
                                                                          6    Pacumio’s actions were “offensive” and that she “sustained psychological and emotional
                                                                          7    injuries” due to Wells Fargo’s “discriminatory policy,” which was implemented and executed
                                                                          8    “while serving under color of law, in the capacity of the federal government, in facilitation of
                                                                          9    processing [a] government home loan.” She further alleges that she “suffered emotional
                                                                         10    distress due to [the denial of] her federal home loan application,” as she was disallowed from
                                                                         11    providing documentation necessary to support her federal home loan application (id. at 1, 4).
United States District Court
                               For the Northern District of California




                                                                         12    The gravamen of plaintiff’s alleged injuries stemming from defendants’ allegedly racially
                                                                         13    discriminatory actions are her emotional distress and inability to obtain a federal home loan.
                                                                         14                Specifically, plaintiff broadly asserts three claims (containing sub-claims) against
                                                                         15    defendants under (1) 42 U.S.C. §§ 1981, 1982 for denying plaintiff “access to servicing her
                                                                         16    federal home loan application,” thereby violating her “right to make and enforce a contract with
                                                                         17    Wells Fargo Bank, as a result of racial discrimination”; (2) 42 U.S.C. § 1983 and the Equal
                                                                         18    Protection Clause for “humiliating [plaintiff], by denying her service and not providing equal
                                                                         19    access to the bank facility and [its] promotional products”; and (3) 42 U.S.C. §§ 1981, 1983 and
                                                                         20    Section 601 of the Civil Rights Act of 1964 for “refusing [plaintiff] the right to service while
                                                                         21    serving under [the] color of law, in the defendants[’] capacity serving as an agent of the federal
                                                                         22    government, processing federal home loan[] applications,” thereby “inflict[ing] emotional
                                                                         23    distress injuries” onto plaintiff (id. at 3–4).
                                                                         24                Defendants now move to dismiss the complaint as to Wells Fargo for failure to state a
                                                                         25    claim (Dkt. No. 16 at 1–2). Plaintiff opposes.1 This order follows full briefing and oral
                                                                         26    argument.
                                                                         27
                                                                                       1
                                                                                        In her opposition, plaintiff does not address any legal arguments raised by defendants relating to her
                                                                         28   claims brought under Sections 1981–83 and instead argues for new claims (not in the complaint) under the
                                                                              Equal Credit Opportunity Act and Fair Housing Act (Opp. 6–8).

                                                                                                                                        2
                                                                          1                                              ANALYSIS
                                                                          2          To survive a motion to dismiss, a complaint must plead “enough facts to state a claim to
                                                                          3   relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A
                                                                          4   claim has facial plausibility when it pleads factual content that allows the court to draw the
                                                                          5   reasonable inference that the defendant is liable for the misconduct alleged. Ashcroft v. Iqbal,
                                                                          6   556 U.S. 662, 678 (2009). The court accepts factual allegations in the complaint as true and
                                                                          7   construes the pleadings in the light most favorable to the nonmoving party. Manzarek v. St.
                                                                          8   Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Conclusory allegations or
                                                                          9   “formulaic recitation of the elements” of a claim, however, are not entitled to the presumption
                                                                         10   of truth. Iqbal, 556 U.S. at 681.
                                                                         11          Pro se pleadings must be liberally construed. See Balisteri v. Pacifica Police Dep’t, 901
United States District Court
                               For the Northern District of California




                                                                         12   F.2d 696, 699 (9th Cir. 1990). “A pro se litigant must be given leave to amend his or her
                                                                         13   complaint unless it is absolutely clear that the deficiencies in the complaint could not be cured
                                                                         14   by amendment.” Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded on other
                                                                         15   grounds by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en
                                                                         16   banc). A court, however, “is not required to accept legal conclusions cast in the form of factual
                                                                         17   allegations if those conclusions cannot reasonably be drawn from the facts alleged.” Clegg v.
                                                                         18   Cult Awareness Network, 18 F.3d 752, 754–55 (9th Cir. 1994).
                                                                         19          1.      42 U.S.C. §§ 1981, 1982.
                                                                         20          Plaintiff first asserts claims under 42 U.S.C. §§ 1981 and 1982. Section 1981 prohibits
                                                                         21   racial discrimination in the making and enforcement of private contracts. Domino’s Pizza, Inc.
                                                                         22   v. McDonald, 546 U.S. 470, 475 (2006). While Section 1981 applies to both public and “purely
                                                                         23   private acts of racial discrimination,” it “reaches only purposeful discrimination.” Nat’l Ass’n
                                                                         24   of African Am.-Owned Media v. Charter Commc’ns, Inc., 915 F.3d 617, 622 (9th Cir. 2019)
                                                                         25   (internal citations and quotations omitted) (emphasis in original). Section 1982 prohibits racial
                                                                         26   discrimination in the purchasing of real property.
                                                                         27          “In order to evaluate claims of intentional discrimination where intent itself is generally
                                                                         28   impossible to prove,” our court of appeals applies the McDonnell burden-shifting framework.


                                                                                                                               3
                                                                          1    Lindsey v. SLT Los Angeles, LLC, 447 F.3d 1138, 1144 (9th Cir. 2006) (citing McDonnell
                                                                          2    Douglas Corp. v. Green, 411 U.S. 792, 802–03 (1973)). “[I]f the plaintiff satisfies the initial
                                                                          3    burden of establishing a prima facie case of racial discrimination, the burden shifts to the
                                                                          4    defendant to prove it had a legitimate non-discriminatory reason for the adverse action.” Ibid.
                                                                          5    “If the defendant meets that burden, the plaintiff must prove that such a reason was merely a
                                                                          6    pretext for intentional discrimination.” Ibid.
                                                                          7                       A.      Section 1981.
                                                                          8                To establish a prima facie case for a Section 1981 claim in a non-employment context,
                                                                          9    plaintiff must show that: “(1) [she] is a member of a protected class, (2) [she] attempted to
                                                                         10    contract for certain services, (3) [she] was denied the right to contract for those services,” and
                                                                         11    (4) “such services remained available to similarly-situated individuals who were not members
United States District Court




                                                                               of the plaintiff’s protected class.”2 Ibid.
                               For the Northern District of California




                                                                         12
                                                                         13                Here, plaintiff alleges that Pacumio told her to “get out, you’re black” and that her
                                                                         14    federal home loan application was subsequently denied “because she was not allowed [to]
                                                                         15    provide to the bank additional, requested documentation to support the federal home loan
                                                                         16    application” (Dkt. No. 1 at 1–2). Defendants argue that plaintiff failed “to plausibly explain
                                                                         17    how the alleged conduct prevented her from making or enforcing a contract,” such as whether
                                                                         18    plaintiff was able to complete her transaction at another bank or inquire about the statute of her
                                                                         19    home loan by other means (Dkt. No. 16 at 6). They further argue that plaintiff failed “to
                                                                         20    establish any nexus between the alleged harm (the denial of her purported loan application) and
                                                                         21    the alleged discriminatory conduct (asking her to leave the bank)” (ibid.). This order disagrees.
                                                                         22
                                                                         23            2
                                                                                          Our court of appeals has not explicitly adopted McDonnell’s fourth element for the Section 1981
                                                                              prima facie case. The appellate court found the United States Court of Appeals for the Sixth Circuit’s reasoning
                                                                         24   compelling in Christian v. Wal-Mart Stores, Inc., 252 F.3d 862, 872 (6th Cir. 2001), which rejected the
                                                                              traditional fourth element in “distinguish[ing] the commercial services context from the employment context”
                                                                         25   because “this flat requirement is too rigorous in the context of the denial of services by a commercial
                                                                              establishment.” Lindsey, 447 F.3d at 1145. The Sixth Circuit thus adopted the following fourth element: “that
                                                                         26   (a) plaintiff was deprived of services while similarly situated persons outside the protected class were not and/or
                                                                              (b) plaintiff received services in a markedly hostile manner and in a manner which a reasonable person would
                                                                         27   find objectively discriminatory.” Christian, 252 F.3d at 872. While our court of appeals applied the traditional
                                                                              “similarly situated” element, it left open the possibility that this alternative test may be appropriate in some
                                                                         28   cases. Lindsey, 447 F.3d at 1145. This order, however, does not reach this issue because it finds that under
                                                                              either standard, plaintiff sufficiently pled a Section 1981 claim, as discussed below.

                                                                                                                                         4
                                                                          1          Though mere legal conclusions are insufficient to overcome a Rule 12(b)(6) challenge,
                                                                          2   Rule 8 “does not require detailed factual allegations.” Iqbal, 129 S. Ct. at 1949 (citations and
                                                                          3   internal quotations omitted). Taking all factual allegations (though sparse) as true and
                                                                          4   construing them in the light most favorable to the nonmoving pro se plaintiff, this order finds
                                                                          5   that plaintiff has sufficiently pled that she attempted to contract for services (the federal home
                                                                          6   loan application) and that she was denied the right to contract for those services, as she was
                                                                          7   allegedly denied the opportunity to perfect her federal loan application on account of Pacumio’s
                                                                          8   racially discriminatory actions. The short and plain statement of plaintiff’s claim is adequate
                                                                          9   for purposes of the instant motion. Balisteri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th
                                                                         10   Cir. 1990) (noting that pro se pleadings must be liberally construed).
                                                                         11          During oral argument, defendants relied upon National Association of African
United States District Court
                               For the Northern District of California




                                                                         12   American-Owned Media v. Charter Communications, Inc., 915 F.3d 617, 626–27 (9th Cir.
                                                                         13   2019), for the proposition that plaintiff failed to allege facts as to the fourth element — namely,
                                                                         14   that defendants’ service she was allegedly denied was made available to similarly situated
                                                                         15   people. In Charter Communications, the plaintiffs brought a Section 1981 claim based on the
                                                                         16   defendant’s alleged refusal to enter into a carriage contract with plaintiffs due to racial
                                                                         17   discrimination. Charter Commc’ns, 915 at 619–22. There, the plaintiffs alleged “various
                                                                         18   instances of contradictory, disingenuous, and disrespectful behavior on the part of” the
                                                                         19   defendants, such as “a pattern of declining and delaying meetings with [the plaintiff], combined
                                                                         20   with a refusal to contract despite presenting intimations to the contrary” and the defendant’s
                                                                         21   “repeated misleading and insulting communications with” the plaintiff. Id. at 626. Our court of
                                                                         22   appeals noted that “these claims alone would not constitute a plausible [Section] 1981 claim,”
                                                                         23   as “[c]orporate red tape, inconsistent decision-making among network leadership, and even
                                                                         24   boorish executives are not themselves necessarily indicative of discrimination.” Ibid.
                                                                         25   Ultimately, however, it found a plausible Section 1981 claim because the plaintiffs
                                                                         26   “supplemented these claims by pleading that white-owned companies were not treated
                                                                         27   similarly.” Ibid.
                                                                         28


                                                                                                                                5
                                                                          1          In liberally construing pro se plaintiff’s complaint, this order finds that plaintiff
                                                                          2   sufficiently alleged disparate treatment. The crux of her allegation is that she was denied the
                                                                          3   service required to obtain the opportunity to contract with defendant (i.e., present necessary
                                                                          4   paperwork to complete her application) based on her race where the branch manager offered the
                                                                          5   same service (i.e., the ability to complete her transactions with Wells Fargo) to another
                                                                          6   customer of a different race (Dkt. No. 1 at 1). The level of detail defendants argues for amounts
                                                                          7   to “a factual inquiry that is inappropriate in reviewing a 12(b)(6) motion.” Charter Commc’ns,
                                                                          8   915 F.3d at 626 n.8.
                                                                          9          This order notes that plaintiff makes many new allegations for the first time in her
                                                                         10   opposition. While this order may not consider these new allegations (as they are outside the
                                                                         11   complaint), they reaffirm the aforementioned finding that plaintiff sufficiently pled a Section
United States District Court
                               For the Northern District of California




                                                                         12   1981 claim. The new allegations include the following. She states that she went to Wells Fargo
                                                                         13   in order “to submit required documentation to facilitate a favorable decision in the processing of
                                                                         14   her First Time Home Buyer, Federal home loan application, with limited credit and low down
                                                                         15   payment” (Dkt. No. 21 at 3). She claims that she intended to present said documentation “at the
                                                                         16   request [she] received from an e-mail[] on June 17, 2018” and a voice mail message from the
                                                                         17   Wells Fargo Neighborhood LIFT Program, which instructed her to “forward the required
                                                                         18   documentation before or on June 18, 2018 by 4:00 p.m.” and “bring to your nearest Wells Fargo
                                                                         19   Branch a copy of your bankruptcy discharge notice” and other such documentation (id. at 3–4).
                                                                         20   Plaintiff further states that she has been to this Wells Fargo branch multiple times prior to the
                                                                         21   June 18, 2018, incident and that Pacumio had previously asked her similarly “embarrassing
                                                                         22   questions” such as “why are you coming in this branch” (id. at 4).
                                                                         23          Plaintiff then alleges in her opposition (again, for the first time) that she told Pacumio
                                                                         24   she was there “to submit[] documentation to a banker in support of her home loan application”
                                                                         25   and “to make a deposit to her business checking account” (id. at 5). In response, he allegedly
                                                                         26   told her that “she could not see a banker” (even though “there was a banker, a white male,
                                                                         27   sitting at a desk, alone doing nothing”); that “there was a special line for business account
                                                                         28   transactions, but it was closed”; and that “she could only conduct a transaction to her personal


                                                                                                                               6
                                                                          1   checking or savings account” (ibid.). She then claims that she “was forced to leave the bank” at
                                                                          2   Pacumio’s orders, “without providing the necessary documentation” for her home loan
                                                                          3   application (ibid.). By the “time she commuted by public transportation [to] downtown San
                                                                          4   Francisco[] to find another Wells Fargo Bank, it was 7:00 p.m., and the Market Street Wells
                                                                          5   Fargo Branch was closed” (ibid.). She then alleges that when she returned to her residence, she
                                                                          6   received an email with a decision denying her home loan application “as a result of not proving
                                                                          7   the necessary documents to clarify such reflections as stated,” including her bankruptcy on
                                                                          8   record, insufficient combined assets, and an amount of requested loan that was too high (ibid.;
                                                                          9   Dkt. No. 21-2 at 1).
                                                                         10          Accordingly, this order finds that plaintiff has sufficiently pled a prima facie case for her
                                                                         11   Section 1981 claim. The motion to dismiss the Section 1981 claim is therefore DENIED. This
United States District Court
                               For the Northern District of California




                                                                         12   order, however, encourages plaintiff to include these new allegations in her amended complaint
                                                                         13   (if and when she files one).
                                                                         14                  B.      Section 1982.
                                                                         15          To establish a prima facie case for a Section 1982 claim, plaintiff must show that: (1)
                                                                         16   “she is a member of a racial minority”; (2) “she applied for and was qualified to rent or
                                                                         17   purchase certain property or housing”; (3) “she was rejected”; and (4) “the housing or rental
                                                                         18   opportunity remained available thereafter.” Phiffer v. Proud Parrot Motor Hotel, Inc., 648 F.2d
                                                                         19   548, 551 (9th Cir. 1980). Here, plaintiff failed to allege in the complaint sufficient facts
                                                                         20   showing that she otherwise would have qualified for the loan she applied for had she submitted
                                                                         21   the requested documentation, that her application was denied due to her race, or that housing
                                                                         22   remained available thereafter. Accordingly, the Section 1982 claim is DISMISSED WITH LEAVE
                                                                         23   TO AMEND.

                                                                         24          2.      42 U.S.C. § 1983 AND EQUAL PROTECTION CLAUSE.
                                                                         25          Defendants seek dismissal of plaintiff’s claims under 42 U.S.C. § 1983 and the Equal
                                                                         26   Protection Clause on the ground that those claims require state action. Indeed, Section 1983
                                                                         27   provides a cause of action for the violation of a plaintiff’s constitutional or other federal rights
                                                                         28   by persons acting under color of state law. Nurre v. Whitehead, 580 F.3d 1087, 1092 (9th Cir


                                                                                                                                7
                                                                          1   2009). And, the United States Constitution “protects individual rights only from government
                                                                          2   action, not from private action.” Single Moms, Inc. v. Montana Power Co., 331 F.3d 743, 746
                                                                          3   (9th Cir. 2003) (emphasis in original).
                                                                          4           Here, defendants are a private corporation and private citizens, not state actors.
                                                                          5   Although plaintiff alleges in a conclusory manner that Pacumio was “serving under the color of
                                                                          6   law,” she has failed to allege any facts to support such a claim. Plaintiff argues that
                                                                          7   “[d]efendant was acting under the color of state law, while serving in his official capacity as
                                                                          8   branch manager, and serving as an agent of the federal government, processing federal home
                                                                          9   loan applications” (Opp. 6). This, however, is insufficient to allege that Pacumio — a Wells
                                                                         10   Fargo branch manager who was not in charge of processing her federal home loan application
                                                                         11   — was somehow acting under the color of law. Price v. State of Hawaii, 939 F.2d 702, 707–08
United States District Court
                               For the Northern District of California




                                                                         12   (9th Cir. 1991) (“[P]rivate parties are not generally acting under color of state law, and we have
                                                                         13   stated that ‘[c]onclusionary allegations, unsupported by facts, [will be] rejected as insufficient
                                                                         14   to state a claim under the Civil Rights Act.’ ” (quoting Jones v. Cmty. Redevelopment Agency,
                                                                         15   733 F.2d 646, 649 (9th Cir. 1984) (alterations in original)). And, although “an ostensibly
                                                                         16   private organization or individual’s action may be treated as the government’s action ‘if, though
                                                                         17   only if, there is such a close nexus between the State and the challenged action that seemingly
                                                                         18   private behavior may be fairly treated as that of the State itself,’ ” plaintiff has failed to allege
                                                                         19   any facts suggesting “such a close nexus.” Single Moms, 331 F.3d at 747 (quoting Brentwood
                                                                         20   Academy v. Tenn. Secondary Sch. Athletic Ass’n., 531 U.S. 288, 295 (2001)). Because
                                                                         21   plaintiff’s Section 1983 and Equal Protection claims are incurable, they are DISMISSED WITH
                                                                         22   PREJUDICE.

                                                                         23           3.      SECTIONS 1981, 1983, AND SECTION 601 OF THE CIVIL RIGHTS ACT OF 1964.
                                                                         24           Section 601 of the Civil Rights Act of 1964, 42 U.S.C. § 2000d states that “No Person in
                                                                         25   the United States shall, on the ground of race, color, gender or nation origin, be excluded from
                                                                         26   participation in, be denied the benefits of, or be subjected to discrimination under any program
                                                                         27   or activity receiving federal financial assistance.”
                                                                         28


                                                                                                                                 8
                                                                          1          This order finds that plaintiff failed to state a Title VI claim. Plaintiff alleges in her
                                                                          2   third claim that defendants “refus[ed]” her “service while serving under [the] color of law, in
                                                                          3   the defendants[’] capacity serving as an agent of the federal government, processing federal
                                                                          4   home loan[] applications,” thereby “inflict[ing] emotional distress injuries” (Dkt. No. 1 at 4).
                                                                          5   Plaintiff, however, did not allege facts as to whether Wells Fargo is part of a “program or
                                                                          6   activity receiving federal financial assistance” within the meaning of Title VI. That Wells
                                                                          7   Fargo participates in certain federal programs does not necessarily mean that it uses any federal
                                                                          8   funding to finance those home loans. Accordingly, the Title VI claim is DISMISSED WITH
                                                                          9   LEAVE TO AMEND.

                                                                         10          4.      ECOA, FHA AND THIRTEENTH AMENDMENT.
                                                                         11          Plaintiff also raises new race-discrimination claims under the Equal Credit Opportunity
United States District Court
                               For the Northern District of California




                                                                         12   Act (ECOA) and Fair Housing Act (FHA) for the first time in her opposition (Opp. 6–8). These
                                                                         13   new claims, however, are not included in her complaint and thus this order may not consider
                                                                         14   them. If plaintiff wishes to bring claims under the ECOA and/or FHA, she may do so in her
                                                                         15   amended complaint.
                                                                         16                                            CONCLUSION
                                                                         17          For the foregoing reasons, defendants’ motion to dismiss Wells Fargo from the instant
                                                                         18   action is GRANTED IN PART AND DENIED IN PART. Plaintiff may seek leave to amend her
                                                                         19   complaint within TWENTY-ONE CALENDAR DAYS of this order. Plaintiff is cautioned that
                                                                         20   failure to timely file an amended complaint that corrects the deficiencies stated herein may
                                                                         21   result in the dismissal of those claims against Wells Fargo with prejudice.
                                                                         22
                                                                         23          IT IS SO ORDERED.
                                                                         24
                                                                         25   Dated: May 13, 2019.
                                                                                                                                    WILLIAM ALSUP
                                                                         26                                                         UNITED STATES DISTRICT JUDGE
                                                                         27
                                                                         28


                                                                                                                                9
